 

Exhibit 10.84
 
THE SPECTRANETICS CORPORATION
PHYSICIAN CONSULTING AGREEMENT
 
This Physician Consulting Agreement (“Agreement”) is entered into this 31st day
of March, 2011 (the “Effective Date”) by and between The Spectranetics
Corporation, a Delaware corporation, (“Spectranetics”) and Craig Walker, MD
(“Consultant”).
 
RECITALS
 
A.    Spectranetics is engaged in, among other things, the business of
researching, developing, and commercializing proprietary lasers, catheters, and
other devices for the treatment of coronary and peripheral vascular disease and
management of cardiac leads throughout the United States and the world.
 
B.    Consultant is a qualified physician, experienced in the treatment of
coronary disease/treatment of peripheral vascular disease (the “Field”).
 
AGREEMENT
 
1.    Duties. Consultant will provide consulting services as shown on Exhibit A
(the “Services”) when and as requested in writing by one of the Spectranetics
employees listed on Exhibit B. Each request for Services will include clear
instructions and sufficient detail to allow Consultant and Spectranetics to
evaluate whether the Services have been completed as required. The Services will
be related to the Field and may include consultation in connection with some or
all of the following: existing and/or development of laser treatment products;
existing or development of non-laser products; procedures in and related to the
Field; clinical operations and studies; support for clinical training and
education; and acting as an advisor with respect to new marketing materials,
initiatives and programs.
 
2.    Compensation.
 
a.    Payment for Services. Spectranetics will compensate Consultant for
performance of the Services as outlined in Exhibit A. Spectranetics will not pay
Consultant any amounts other than the compensation shown on Exhibit A and
reimbursement of expenses as provided below. The compensation: (i) represents
the fair market value for the Services; (ii) is not being paid as consideration
for patient care, for which Consultant is otherwise compensated; and (iii) is
not intended, directly or indirectly, to induce or reward Consultant for
ordering, using, or recommending Spectranetics products. Consultant is under no
obligation under this Agreement or otherwise to make any use or to arrange for
or recommend any use of Spectranetics products or as a reward for past business.
If required, Spectranetics may disclose all amounts paid by Spectranetics to
Consultant under this Agreement to any state in which Consultant is licensed to
practice medicine.
 
b.    Reimbursement for Expenses. Spectranetics will reimburse Consultant for
reasonable and necessary business expenses incurred by Consultant in connection
with performance of the Services, provided that: (i) the expenses have been
pre-approved in writing by a Spectranetics employee; (ii) the expenses are
consistent with Spectranetics' travel policy reimbursement guidelines, which
will be made available to Consultant upon request; and (iii) Consultant submits
documentation evidencing the expenses in a form acceptable to Spectranetics.
 
c.    Invoicing and Payment. Consultant will send Spectranetics an invoice
detailing Services performed, number of hours and days worked, and reimbursable
expenses. Spectranetics will pay invoices within 30 days of receipt.
 

1

--------------------------------------------------------------------------------

 

3.    Regulatory Compliance.
 
a.    Consultant represents and warrants that Consultant is duly licensed in the
state shown on the signature page, with knowledge and insights in the Field.
 
b.    Consultant represents and warrants that Consultant has not: (i) been
convicted of any felony, any business crime, or any crime relating to
Consultant's honesty or integrity; (ii) had Consultant's license to practice any
licensed profession in any state suspended, revoked, or limited; (iii) been
reprimanded or censured by any federal or state licensing or regulatory agency;
or (iv) been excluded from participation in Medicare, Medicaid or another
Federal Health Care Program (as defined in 42 U.S.C. § 1320a-7b(f)) or been
disbarred or suspended from participation in any activity regulated by the Food
and Drug Administration or in any federal procurement or non-procurement
program. Consultant will promptly notify Spectranetics if any of these events
occur.
 
c.    Consultant will perform the Services in accordance with all applicable
local, federal and state laws and regulations and generally accepted standards
of current Good Clinical Practices, including without limitation the Health
Insurance Portability and Accountability Act of 1996, the federal Anti-Kickback
statue, the anti fraud and abuse provisions of the Federal Health Care Programs,
including, but not limited to Medicare, Medicaid, TRICARE and those of the
Veterans Administration, as well as with the requirements set forth under the
federal Food, Drug and Cosmetic Act and their implementing regulations.
 
d.    Consultant will be familiar with the Indications for Use for any
Spectranetics product(s) as cleared or approved by the United States Food and
Drug Administration (the “FDA”) and with which that Consultant may be involved
in connection with providing the Services. Consultant will stay within the
Indications for Use and any other applicable FDA requirements for any
Spectranetics product(s) that s/he may describe, discuss, teach or train at any
Spectranetics sponsored event. At least 5 business days before any scheduled
training or presentation, Consultant will provide Spectranetics with a copy of
any and all presentation materials, including not only slide presentations but
also the selection of live cases.
 
e.    Spectranetics will comply with all applicable local, federal and state
laws and regulations in connection with its engagement of Consultant for the
Services.
 
f.    Consultant agrees that s/he will undergo regulatory compliance training if
and when Spectranetics deems that training is required by law or otherwise
advisable to assure compliance with laws and regulations applicable to
Spectranetics. In the event that Spectranetics anticipates on the Effective Date
that Consultant will be required to undergo compliance training, then that
training will be shown in Exhibit C. The failure to include an Exhibit C with
this Agreement does not preclude Spectranetics from later requiring the
compliance training should there be a change in circumstances or requirements.
 
4.    Term and Termination.
 
a.    This Agreement will be deemed effective on the Effective Date and will
remain in effect until the second anniversary of the Effective Date unless
terminated sooner as provided below.
 
b.    Either party may terminate this Agreement without cause upon 15 days
written notice to the other party. Termination for cause will be in writing and
will be effective as provided in such written notice.

2

--------------------------------------------------------------------------------

 

 
c.    Upon termination of this Agreement, Consultant will be paid all
compensation then owing and unpaid. The payment of such amount, plus any
properly documented reimbursable expenses, will satisfy all obligations of
Spectranetics to Consultant under this Agreement. The following provisions will
survive any termination of this Agreement: Section 5 (Proprietary Information
and Intellectual Property Rights); Section 6 (No Competition); Section 7
(Equitable Relief); Section 8 (Status of Consultant); Section 9
(Indemnification); and Section 10 (Miscellaneous).
 
5.    Proprietary Information and Intellectual Property Rights.
 
a.    Definitions.
 
“Proprietary Information” includes all Spectranetics information, whether in
oral, written, graphic or machine-readable form, or revealed by observation of
facilities, equipment, or devices, relating to any of the following: ideas
(whether currently implemented or not); business plans and strategies; marketing
plans and strategies; sales information and strategies; supply information;
pre-clinical, clinical, and post-market protocols, procedures, and results;
product designs, product plans and prototypes; standard operating procedures and
operational methods; design methods and protocols; manufacturing techniques;
technology, software, developments, formulae, discoveries, inventions, and
improvements; financial results, projections, and pro formas; trade secrets; and
know-how. Proprietary Information will not include information that: (a) was
already known to Consultant at the time that it was disclosed as shown by
Consultant's contemporaneous records; (b) is or becomes publicly known through
no wrongful act of Consultant; (c) is received by Consultant from a third party
not affiliated with Spectranetics and which third party has the right to
disseminate the information without restriction on disclosure; or (d) is
approved for release by written authorization of Spectranetics. No portion of
Proprietary Information will be construed as coming within exceptions (a)
through (d) solely on the basis that more generalized information embracing such
portion of Proprietary Information falls within any of the exceptions or on the
basis that elements of such portion of the Proprietary Information are
independently within any of the exceptions.
 
“Work Product” means any ideas, innovations, feedback, evaluations or other
information or data created or conceived by Consultant in connection with the
performance of the Services, whether copyrightable or patentable or not.
 
b.    Protection of Proprietary Information. Consultant agrees that s/he will
take all steps reasonably necessary to hold Spectranetics' Proprietary
Information in trust and confidence and will not use Proprietary Information in
any manner or for any purpose except the performance of the Services. Consultant
will not disclose any Proprietary Information to any third party without first
obtaining Spectranetics' express written consent on a case-by-case basis.
 
c.    Third Party Information. Consultant acknowledges that Spectranetics may
receive confidential or proprietary information owned by third parties (“Third
Party Information”) subject to a duty on Spectranetics' part to maintain the
confidentiality of such information and use it only for certain limited
purposes. Consultant agrees to hold Third Party Information in confidence, not
to disclose it to anyone, or to use it, except in connection with performance of
the Services, unless expressly authorized in writing by an officer of
Spectranetics.
 
d.    Work Product. Consultant agrees that any and all Work Product will be the
sole and exclusive property of Spectranetics. Consultant irrevocably assigns to
Spectranetics all right, title, and interest worldwide in and to the Work
Product and all applicable intellectual property rights related to the Work
Product, including without limitation, copyrights, trademarks, trade secrets,
patents, moral rights, contract and licensing rights. Consultant agrees to
disclose all Work Product promptly to Spectranetics.

3

--------------------------------------------------------------------------------

 

e.    Return of Materials. Upon termination of the Agreement or earlier as
requested by Spectranetics, Consultant will deliver to Spectranetics any and all
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Work Product, Third Party Information or Proprietary Information.
 
6.    No Competition. Consultant will not accept work or enter into a contract
that is inconsistent or incompatible with Consultant's obligations under this
Agreement. Consultant warrants that to the best of her/his knowledge, there is
no other existing contract or duty on Consultant's part inconsistent with this
Agreement. Consultant will take whatever steps are required to assure that
Consultant is and remains in full compliance with all policies and procedures at
any health care institution where Consultant works or performs services, if
applicable. Consultant acknowledges that Consultant's use and creation and
development of Proprietary Information under this Agreement will render
Consultant unable to perform similar services for any person, business, company
or concern that competes or is likely to compete with Spectranetics
(“Competitor”) without using or disclosing Proprietary Information. Consultant
agrees not to render similar services for any Competitor from the Effective Date
through the first anniversary of the termination of this Agreement, except with
the prior written consent of Spectranetics, which consent may not be
unreasonably withheld.
 
7.    Equitable Relief. A breach of any of the promises or agreements contained
in Section 5 (Proprietary Information and Intellectual Property Rights) or
Section 6 (No Competition) will result in irreparable and continuing damage to
Spectranetics for which there may be no adequate remedy at law, and
Spectranetics is therefore entitled to seek injunctive relief as well as such
other and further relief as may be appropriate, without the necessity of posting
a bond or other security.
 
8.    Status of Consultant. Consultant's relationship with Spectranetics will be
that of an independent contractor and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship. Consultant is not the agent of Spectranetics and is not authorized
to make any representation, contract, or commitment on behalf of Spectranetics.
Consultant will not be entitled to any of the benefits that Spectranetics may
make available to its employees. Consultant will be solely responsible for all
tax returns and payments required to be filed with or made to any federal, state
or local tax authority with respect to Consultant's performance of Services and
receipt of fees under this Agreement. Spectranetics will regularly report
amounts paid to Consultant by filing Form 1099-MISC with the Internal Revenue
Service if required by law. Because Consultant is an independent contractor,
Spectranetics will not withhold or make payments for social security; make
unemployment insurance or disability insurance contributions; or obtain workers
compensation on Consultant's behalf. Consultant agrees to indemnify and defend
Spectranetics against any and all such taxes or contributions, including
penalties and interest. The activities described in this Agreement are not the
exclusive activity of Spectranetics or Consultant. Spectranetics and Consultant
each may undertake other activities unless specifically prohibited in this
Agreement.
 
9.    Indemnification. Consultant agrees to indemnify and hold forever harmless
Spectranetics and its officers, directors, shareholders, and employees from any
claims, costs, or expenses, including attorneys' and experts' fees, arising from
any action against Spectranetics concerning Consultant's actions or failure to
act in accordance with this Agreement.
 
10.    Miscellaneous.
 
a.    Assignment. Spectranetics may assign its interest in this Agreement to any
entity directly or indirectly controlled by Spectranetics or to any successor by
merger or sale of substantially all of its assets. The provisions of this
Agreement will inure to the benefit of the permitted assigns and
successors-in-interest of Spectranetics. Consultant may not assign or transfer
this Agreement or delegate any of Consultant's duties under this Agreement.

4

--------------------------------------------------------------------------------

 

 
b.    Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of Colorado. Consultant hereby expressly consents to
the personal jurisdiction of the state and federal courts located in El Paso
County, Colorado for any lawsuit filed there related to this Agreement.
 
c.    Severability. In case any one or more of the provisions contained in this
Agreement will, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability will not affect
the other provisions of this Agreement, and this Agreement will be construed as
if such invalid, illegal or unenforceable provision had never been included.
 
d.    Notices. All notices, requests and other communications under this
Agreement must be in writing, and must be sent by a nationally recognized
overnight courier or delivered by hand to the party to whom such notice is
required or permitted to be given. If sent by overnight courier, any such notice
will be considered to have been given the next business day after being sent. If
delivered by hand, any such notice will be considered to have been given when
received by the party to whom notice is given, as evidenced by written and dated
receipt of the receiving party. The mailing address for notice to either party
will be the address shown on the signature page of this Agreement. Either party
may change its mailing address by notice as provided by this section.
Notwithstanding the above, Spectranetics may send a request for Services to
Consultant by email at the address shown below.
 
e.    Waiver. No waiver by Spectranetics of any breach of this Agreement will be
a waiver of any preceding or succeeding breach. No waiver by Spectranetics of
any right under this Agreement will be construed as a waiver of any other right.
Spectranetics will not be required to give notice to enforce strict adherence to
all terms of this Agreement.
 
f.    Entire Agreement and Amendments. This Agreement is the final, complete and
exclusive agreement of the parties with respect to its subject matter and
supersedes and merges all prior discussions. This Agreement may be modified or
amended only by a written instrument signed by the party sought to be bound.
 
g.    Counterparts. This Agreement may be executed in any number of counterparts
and by the parties in separate counterparts, each of which will be deemed to be
an original, and together will constitute one and the same Agreement.
    
The Spectranetics Corporation
 
By: /s/ Jason Hein
 
Consultant
 
/s/ Craig Walker, MD
 
Jason Hein
Senior Vice-President,
Vascular Intervention & Lead Management
 
9965 Federal Drive
Colorado Springs, CO 80921-3617
 
 
Craig Walker, MD
225 Dunn Street
Houma, LA 70360
Phone: 985-876-0300
Email address: craig.walker@cardio.net.
State in which licensed: LA
License number:_#14224_____


5

--------------------------------------------------------------------------------

 

EXHIBIT A
Master Consultant
 
 
 
Type of Engagement
Description
Honorarium
Reimbursable Business Expenses
A.
 
Project Consulting
Consultant will provide input, feedback, or advice on a specific project (e.g.
product concepts, training process, sales & marketing collateral/strategy,
clinical studies, manuscripts, etc).
$300/hour up to a maximum of $2500/day or
$3000 if overnight stay is required
Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable) and
reimbursement for meals.
B.
 
Educational Presentations
 
Consultant will provide educational presentations on treatment of coronary
and/or peripheral vascular disease and coronary and/or laser peripheral
applications (indications, techniques, cases, etc.) to various audiences that
may include physician, allied health professionals, or Spectranetics personnel.
$300/hour up to a maximum of $2500/day or
$3000 if overnight stay is required.
 
Master Summits will be paid out separately at $300/hour up to a maximum of $4500
per event, $5000 if an overnight stay is required.
Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable) and
reimbursement for meals.
C.
 
Offsite Lab Training or Proctorships
Consultant will provide training of other physicians in a lab other than his/her
own (3 case minimum). Training involves but is not limited to live cases
(hands-on), presentations, case examples, and Q&A.
$300/hour up to a maximum of $4500/event or 15 hours.
 
No payment for training another physician from Consultant's practice group.
Reasonable coach air travel, ground transportation to and from home to airport
and airport to meeting venue. One night lodging (if applicable) and
reimbursement for meals.
D.
 
Observational Coronary and/or Peripheral Application Treatment Training
Consultant will provide observational coronary and/or peripheral application
treatment training at his/her own institution for visiting physicians and staff.
Training involves but is not limited to live cases (minimum of 3 cases with
laser assistance), didactic presentations, case examples, and Q&A.
$300/hour up to a maximum of $3000/event
 
$300/hour up to a maximum of $2500 per event if Spectranetics is the secondary
sponsor
 
No payment for training another physician from Consultant's practice group.
No expense reimbursement.

 
 
 

6

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 
Spectranetics will request all Services in writing. The only employees of
Spectranetics authorized to request Services are:
 
Senior Vice President of Vascular Intervention & Lead Management
Director of Training, Vascular Intervention
Director of National Accounts
 
 

7

--------------------------------------------------------------------------------

 

EXHIBIT C
 
 
 
Consultant will be provided with copies of the following Policies and Procedures
and Consultant will be familiar with the content:
 
(Check all that apply.)
 
X    Code of Conduct
 
X    Policies and Procedures Relating to Promotional and Product Services
Related Functions
 
X    Policies and Procedures Relating to Clinical Investigation Related
Functions
 
X    Policies and Procedures Relating to Reporting Related Functions
 
X    Disclosure Program
 
 
 
Training
 
 
X    Corporate Compliance General Training
 
X    Corporate Integrity Agreement - General Training
 
X    Promotional and Product Services Related Functions Specific Training
 
X    Clinical Investigation and Reporting Related Functions Specific Training
 
 
 
 
 

8